Citation Nr: 0631656	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  98-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial compensable rating for urticaria, 
rashes and hypersensitivity, as residuals of inoculations in 
service.  



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from September 1979 to July 1986.

This matter comes to the Board of Veterans' Appeals on 
appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that granted service connection for urticaria, 
rashes and hypersensitivity, as residuals of inoculations in 
service.  The veteran disagrees with the noncompensable 
rating assigned.  In the substantive appeal dated in 
December 2005, the veteran requested a Board hearing.  
However, he later informed VA in writing in August 2006 that 
he had made a mistake when he requested the hearing and he 
did not want a Board hearing. 

This appeal also initially stemmed from a March 1997 
administrative decision of the Department of Veterans 
Affairs Medical Center (VAMC) that denied entitlement to 
payment or reimbursement of unauthorized private medical 
services for atrial fibrillation and Wolff-Parkinson-White 
syndrome from December 18, 1996, to December 19, 1996.  This 
matter was before the Board in December 2000 at which time 
it was remanded to the VAMC for readjudication in light of 
the Board's December 2000 grant of service connection for 
Wolff-Parkinson-White syndrome.  A VA inquiry to the VAMC in 
April 2006 revealed that the bill for medical services 
provided December 18, 1996, to December 19, 1996, had been 
paid thus resolving the December 2000 remand issue.  
Accordingly, this issue is no longer on appeal.

In a June 2006 statement, the veteran said that he suffered 
a "major manic depression meltdown" after battling his 
hypersensitivity condition.  Thus, he appears to be raising 
a claim for service connection for a psychiatric disability 
as secondary to his service-connected urticaria, rashes and 
hypersensitivity.  This matter is referred to the RO for 
appropriate action.




FINDING OF FACT

The veteran's service-connected urticaria, rashes and 
hypersensitivity is manifested by outbreaks that can be 
pruritic and affect extensive areas of his body; it occurs 
at least four times per year and is well-controlled with the 
regular use of antihistamine medication.


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
evaluation for service-connected urticaria, rashes and 
hypersensitivity have been met since the effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, Part 4, including § 
4.118, Diagnostic Code 7806 (2002), Diagnostic Code 7825 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 
C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2005).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, 
and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R §§ 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the 
criteria for entitlement to the issue on appeal.  The 
discussions in the rating decision, statement of the case, 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in 
June 2001 and May 2006 VCAA letters, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Here the issue of an increased rating is a downstream issue 
of the original service connection claim adjudicated in the 
March 2004.  VA's General Counsel has concluded that, if, in 
response to notice of its decision on a claim for which VA 
has already given the § 5103(a) notice, VA receives a notice 
of disagreement that raises a new issue, § 7105(d) requires 
VA to take proper action and issue a statement of the case 
if the disagreement is not resolved, but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is the situation 
where we have a VCAA notice to the veteran that relates to 
establishing service connection, but we do not have a 
separate § 5103(a) notice following the RO's grant of 
service connection and the veteran's notice of disagreement 
raising the downstream issue of an increased rating.  
However, in the instant case, the RO provided a subsequent 
notice in May 2006 concerning the veteran's newly raised 
increased rating claim.

The Board also notes that both VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided the 
initial VCAA notice for service connection to the veteran in 
June 2001, which was prior to the March 2004 rating 
decision.  Thus, since the current increased rating issue is 
a downstream issue, the requirements the Court set out in 
Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  With respect to the present appeal, 
the RO did send the appellant a letter dated in May 2006 
specifically addressing the elements involving a disability 
rating and effective date.  Thus, the Board finds that the 
veteran is not prejudiced by a decision at this time since 
adequate notice on all five elements has been given to the 
appellant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
records and VA examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In fact, the veteran stated in writing in April 
2006 that he had no additional evidence to present and 
requested that his claim be decided as soon as possible.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records show that he reported 
to a medical facility in December 1982 complaining of a rash 
that appeared on his body in different places at night.  It 
had been ongoing for approximately one and a half months and 
lasted for three to five hours at a time.  He reported that 
it can be non pruritic or very pruritic, and appeared like 
welts.  He was assessed as having probable urticaria.  

During a February 1983 medical clinic visit, the veteran 
reported three episodes of urticaria that week, and one that 
was severe.  He said he took Excedrin.  He was assessed as 
having urticaria by history and was noted to be on Benadryl.

In April 1998, the veteran filed a claim for service 
connection for urticaria.  He reported typical outbreaks in 
the evening consisting of "traveling" rashes that lasted two 
to four hours, and sometimes produced night sweats.  He also 
reported less frequent, more severe outbreaks involving 
rashes that covered his whole body and produced swelling in 
his face/jaw, ankles and/or wrists.  He said these outbreaks 
lasted two to five days.  He added that he had managed to 
greatly reduce the frequency of severe outbreaks since 
becoming a vegetarian and noted that the last severe 
outbreak had been in October or November of 1997.

In August 1998, the RO received pictures of the veteran 
during what he described was an "urticaria episode."  The 
pictures show the veteran with a large red rash on his back 
and side.  The veteran remarked that the "outbreak" at that 
time continued until 11:00pm and had traveled to his 
shoulders/armpits and finally to his upper thigh/groin 
areas.

During a November 1998 VA skin examination, the veteran 
reported intermittent hives for approximately 11 to 12 
years.  He also reported taking Benadryl since 1982 on both 
a regular and intermittent basis with a favorable response.  
He said the episodes had escalated in the last couple of 
years in number and were also associated with intense 
swelling of his face and neck region with associated 
shortness of breath.  Examination findings did not reveal 
any cutaneous edema or urticaria hives.  

In May 1999, the veteran reported to a VA urgent care unit 
complaining of a rash.  He reported intermittent rashes and 
swelling over various parts of his body for 20 years.  He 
related it to certain foods such as MSG and/or peanut oil, 
and said if he didn't take Benadryl every day he would have 
a rash all the time.  He said his present rash began three 
to four days earlier and developed over his face, giving him 
a sunburn appearance.  The physician noted the typical 
urticarial rash and associated dermatographia with no 
breathing problems, shortness of breath, and said that only 
on the most recent episode did the veteran have subjective 
laryngeo edema.  However, on examination the veteran had no 
rash.  The examiner gave an impression of chronic urticaria 
by history.  

During a VA general outpatient clinic evaluation in March 
2000, the veteran said that his biggest concern was ongoing 
urticaria, and he believed that he had a hypersensitivity to 
various environmental and food allergens.  On examination 
his skin was warm and dry.  The physician noted that the 
veteran's urticaria was chronic in nature and well 
controlled with antihistamines.  He recommended that the 
veteran stick with Benadryl and said he would supply the 
veteran with an insect bite kit containing epinephrine for 
urticaria episodes in extreme cases as the veteran 
requested.

During a VA outpatient clinic examination in July 2000, the 
veteran reported having allergies to sulfa and penicillin, 
and also numerous food allergies.  He said that in regard to 
his hypersensitivity, he found that taking Benadryl at night 
and also pseudoephedrine in the morning helped alleviate his 
discomfort.  With respect to work, the veteran reported that 
he had not worked since 1995 and was "overqualified for his 
age."  Findings and diagnoses were identical to the March 
2000 VA examination.    

The veteran underwent a VA outpatient follow up examination 
in September 2001 at which time he reported having a severe 
allergic reaction earlier in the week to mayonnaise.  He 
said that he experienced throat swelling and shortness of 
breath.  He said he did not use his anaphylaxis kit, but 
instead took four Benadryl over a period of time with 
subsequent resolution.  He reported having food problems 
since the early 90s.  He said he was on a limited diet of 
fruits and vegetables and took Benadryl generally once per 
day, and otherwise kept his symptoms under good control.  
The examiner noted that the veteran was "otherwise very 
comfortable in appearance."  He rendered an impression of 
anaphylaxis secondary to certain foods and noted that the 
veteran seemed to be controlling this quite well with is 
present regime.  He said the veteran got a good response 
from Benadryl and he renewed the veteran's anaphylaxis kit.  
The veteran declined an allergy referral at that time.  

A February 2002 VA outpatient record notes that the veteran 
carried EpiPen kits with him in case of anaphylactic shock.  

During a February 2003 general examination at a VA 
outpatient facility, the examiner noted that the veteran had 
an allergy to sulfa and said that he had multiple food 
allergies that were almost too numerous to note.  He also 
said that it was not clear what was truly an allergy or an 
intolerance given the veteran's current history.  There were 
no abnormal skin findings noted.  The physician diagnosed 
the veteran as having recurrent urticaria, labeled as a food 
allergy by the veteran's history.   

A February 2003 VA outpatient record notes that the veteran 
had chronic urticaria, marked by a rash and a swollen face.  
Many foods, food products, and chemicals were noted to start 
an episode.  It was also noted that the veteran carried an 
epi-pen and Benadryl with him.  It was further reported that 
the veteran had to isolate himself to stay away from things 
he knew would start a reaction.  

In March 2003, the veteran contacted a VA medical facility 
by telephone to complain of ringing in his ear.  He said 
that he had swelling of his face two weeks earlier and took 
Benadryl, Sudafed and nasal spray.  

Results of a May 2004 VA new provider examination revealed 
that the veteran had tinea versicolor, anterior chest.  

In a "To Whom It May Concern" letter dated in May 2003, the 
veteran's treating VA physician stated that the veteran had 
hypersensitivity reactions to a broad variety of foods, 
preservative, and non-food items such as cleaning chemicals.  
He said the veteran's illness had caused him to be isolated 
in order to avoid allergic reactions.  He noted that the 
veteran carried Benadryl and an epinephrine pen with him.

The veteran underwent a VA contract examination in August 
2003 at which time he reported recurrent urticarial hive-
like rashes since approximately 1982 or 1983.  He said he 
was able to treat this relatively successfully with chronic 
and intermittent use of Benadryl, which almost always 
worked.  He said the rashes worsened in the mid 1980s and in 
the early 1990s he saw a doctor who recommended an 
elimination diet which helped.  He reported worsening 
eruptions since approximately 1991, as well as facial 
swelling, swelling of the neck, and airway constriction.  He 
remarked that these recurrences were less frequent now, but 
had required emergency room visits on occasion in the past.  
He explained that over the last five to ten years he treated 
most of the episodes with Benadryl and the hives were less 
of an issue and occurred in a small amount, maybe once every 
day or two.  The veteran went on to report that his skin 
reactions were triggered by environmental allergens, plant 
allergens, contact with paper, almost all processed meat and 
foods, airborne chemicals in certain stores, and chemicals 
on new clothing.  On examination the veteran had no evidence 
of an urticarial or angioedema.  His skin appeared normal.  
The examiner said the veteran did show him some slight 
redness on his dorsal forearm, but said it did not look to 
be urticarial.  The examiner stated that an actual diagnosis 
was somewhat in question, though he did note that the 
veteran clearly had a history of some documented episodes of 
urticaria, beginning in service.  

In November 2003, the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination and relayed a chief 
complaint of multiple inhalant and food allergies.  On 
examination the veteran was symptom-free without any upper 
respiratory or other problems, but on a day-to-day basis, 
was noted to have frequent reactive episodes requiring 
treatment. 

In a notice of disagreement dated in May 2004, the veteran 
said that he felt that he was entitled to a 10 percent 
rating for urticaria.  He said VA had supplied 
antihistamines since 1986 and he continued to average two to 
three urticaria episodes per week.  He went on to state that 
with his very restricted diet, environmental avoidance and 
daily antihistamine use, the severity and duration of most 
outbreaks had been reduced. 

An April 2005 VA telecare note contains the veteran's 
request that his dosage of olanzapine be checked because of 
complaints of acne on his torso and arms.  

VA outpatient records dated in October and November 2005 
show that the veteran was treated for athlete's foot.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2006).  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2006).  When a 
specific disability is not listed in the Rating Schedule, 
rating is done by analogy to a disability that is listed in 
the Rating Schedule. 38 C.F.R. § 4.20 (2006).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  

Because the veteran has disagreed with the initial rating 
assigned for urticaria, rashes and hypersensitivity, the 
Board has characterized the issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, 
although the RO increased the initial award to 30 percent 
during the pendency of this appeal, as a higher evaluation 
is available for this condition, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim for a higher initial evaluation remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is important to note at the outset that the veteran is 
presently service connected for urticaria, rashes and 
hypersensitivity as residuals of inservice inoculations.  
This is the disability that has been assigned a 
noncompensable evaluation for and is the disability that is 
presently on appeal.  With this said, the veteran has made 
additional claims for residuals inservice inoculations to 
include numbing, intense headaches, light and olfactory 
sensitivities, bleeding and nasal infection, ongoing 
digestive distress disorder, and chronic anaphylaxis 
condition.  These residuals are presently being developed by 
the RO and are not part of the appeal that is presently 
before the Board.  In short, the only residuals of inservice 
inoculations that are presently being considered for a 
higher, compensable, rating are the already service 
connected urticaria, rashes and hypersensitivity.  

The veteran's skin rash was initially evaluated by analogy 
to the rating criteria listed at Diagnostic Code 7806, 
eczema.  38 C.F.R. § 4.118 (2002).  Dermatitis or eczema is 
rated utilizing the criteria listed at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  However, during the pendency of this 
appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities found at 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  (The veteran was notified of 
the change in criteria by way of the statement of the case 
(SOC) that was issued in November 2005.)  In evaluating the 
veteran's skin rash claim, the Board must determine whether 
the revised version is more favorable to the veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the new criteria can be 
applicable no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000.

Under the criteria in effect prior to August 30, 2002 (old 
criteria), a non-compensable evaluation is for application 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area.  A 10 percent 
evaluation is assigned for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area. 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The rating criteria effective August 30, 2002 (new criteria) 
provide for a noncompensable evaluation for dermatitis or 
eczema when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was 
required for a total duration of less than six weeks during 
the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).  Again, the February 2002 VA examiner found no 
current evidence of a rash, and a compensable evaluation is 
thus not warranted under the new Diagnostic Code 7806.

The new criteria also include diagnostic codes for 
additional specific diseases of the skin, including 
urticaria, which is evaluated utilizing Diagnostic Code 
7825.  Id. Under Diagnostic Code 7825, a 10 percent rating 
is for application when there are recurrent episodes 
occurring at least four times during the past 12-month 
period, and the urticaria is responding to treatment with 
antihistamines or sympathomimetics.  

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected 
disorder that fluctuated in its degree of disability, that 
is, a skin disorder that had "active and inactive stages" or 
was subject to remission and recurrence.  See Ardison v. 
Brown, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  See Bowers; Ardison.

In this case, the veteran has been examined several times 
during the pendency of this appeal.  During each evaluation, 
from as early as 1998 to 2003, there were no skin findings 
on examination.  This is not entirely inconsistent with the 
veteran's report that the outbreaks last a few hours in 
duration mostly at night, and in consideration of the fact 
that the examinations are scheduled weeks in advance.  
Nevertheless, the veteran did submit photographs in 1998 
showing an urticaria outbreak and his history is well 
outlined in the medical records.  Accordingly, the Board 
finds that the evidence as a whole is sufficient to rate the 
veteran's skin disability.  

Applying the facts in this case to the criteria set forth 
above, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for a 10 percent 
rating for urticaria, rashes and sensitivity have been met, 
both under the old and new criteria.  See 38 C.F.R. § 3.102.  
As set forth above, the veteran reports that his service-
connected skin disability is manifested primarily by daily 
rashes that last a few hours and can lead to facial 
swelling.  

In terms of the old criteria under Code 7806, while the 
veteran's urticaria is well documented in the medical 
records, it is primarily documented by history and not by 
actual objective findings.  This is because, as noted above, 
the veteran has not been evaluated during a period of flare-
up.  Thus, it is not entirely clear from the postservice 
evidence whether the veteran's urticaria involves 
exfoliation, exudation or itching.  However, his service 
medical records do include a 1982 notation that the 
veteran's rash can be non pruritic or very pruritic.  With 
this in mind, and considering the chronic nature of the 
veteran's skin disability and that he takes Benadryl to 
alleviate his symptoms, the Board finds that the veteran's 
urticaria involves itching.  

In addition, it is clear that the veteran's urticaria 
involves an extensive area.  This is evident in the 1998 
photographs that the veteran submitted to the RO showing a 
rash covering his back and sides.  He also reported at that 
time that the rash had travelled to his shoulders/armpits 
and to his upper thigh/groin areas.  Moreover, numerous 
medical records note that the urticarial hive-like rashes 
occur intermittently over various parts of his body.  In 
addition, the rash is noted in a number of medical records 
to cause facial swelling, thereby affecting an exposed area 
as well as an extensive area.  Affording the veteran the 
benefit of the doubt, therefore, the Board finds that the 
criteria for a 10 percent rating have been met under 
Diagnostic Code 7806, as in effect prior to August 30, 2002.

The veteran likewise meets the criteria for a 10 percent 
rating under the new criteria (effective August 30, 2002).  
This criteria, which pertains specifically to urticaria, 
provides for a 10 percent rating when there are recurrent 
episodes occurring at least four times during the past 12-
month period, and the urticaria is responding to treatment 
with antihistamines or sympathomimetics.  

In terms of frequency of outbreaks, the veteran reported 
during a VA contract examination in August 2003 that over 
the last five to ten years he treated most of the episodes 
with Benadryl and the hives were less of an issue and 
occurred in a small amount, maybe once every day or two.  
Then in a May 2004 notice of disagreement, the veteran 
stated that he continued to average two to three urticaria 
episodes per week.  Based on these reports, the veteran's 
urticaria episodes clearly occur at least four times in a 12 
month period.  

The evidence is also clear in showing that the condition is 
well controlled with antihistamines and that the veteran has 
been taking Benadryl since service.  Specifically, there is 
a March 2000 VA outpatient record noting that the veteran's 
urticaria was well controlled with antihistamines, and a 
September 2001 VA outpatient clinic record noting that the 
veteran was getting a "good response" from Benadryl.  
Moreover, the veteran reported during an August 2003 VA 
contract examination that he was able to treat his recurrent 
urticarial hive-like rashes relatively successfully with 
chronic and intermittent use of Benadryl, "which almost 
always worked."  

Based on the foregoing, the veteran is entitled to a 
compensable, 10 percent, rating for urticaria, rashes and 
sensitivity, from the date of the grant of service 
connection.  

The criteria for a rating in excess of 10 percent, however, 
have not been met, either under the old or revised criteria.  
In terms of the old criteria, there has been no objective 
evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.  Similarly, there is no 
evidence of systemic or nervous manifestations, or 
exceptional repugnance so as to warrant a rating in excess 
of 10 percent under the criteria in effect prior to August 
30, 2002.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Similarly, the Board finds that a rating in excess of 10 
percent is not warranted under the revised criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's service-connected skin condition has not been 
shown to affect 20 to 40 percent of his entire body or 20 to 
40 percent of the exposed areas.  Moreover, the veteran has 
never required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Thus, the criteria for a 
rating in excess of 10 percent under the revised version of 
Diagnostic Code 7806 have not been met.

Lastly, the Board has also contemplated extraschedular 
evaluation for this appeal, but finds that there has been no 
showing that the veteran's service-connected urticaria has:  
(1) caused marked interference with employment beyond the 
interference contemplated in the now-assigned initial 10 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further 
development in keeping with the actions outlined in 38 
C.F.R. § 3.321(b)(1) (2004) is not warranted.  See 38 C.F.R. 
§ 4.1 (2004); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial evaluation of 10 percent for service-connected 
urticaria, rashes and hypersensitivity is granted; subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


